  Case 13-18476         Doc 47     Filed 11/02/18 Entered 11/02/18 13:52:19              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-18476
         NINA D LEWIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/30/2013.

         2) The plan was confirmed on 07/29/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/01/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/01/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $825.00.

         10) Amount of unsecured claims discharged without payment: $51,813.46.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-18476       Doc 47        Filed 11/02/18 Entered 11/02/18 13:52:19                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $35,309.00
       Less amount refunded to debtor                             $17.75

NET RECEIPTS:                                                                                   $35,291.25


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,523.87
    Other                                                                   $325.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,348.87

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
BALLYS TOTAL FITNESS             Unsecured           1.00           NA              NA            0.00        0.00
Bank One                         Unsecured           1.00           NA              NA            0.00        0.00
Capital One                      Unsecured           1.00           NA              NA            0.00        0.00
CHASE                            Unsecured           1.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     12,411.00     13,502.78        13,502.78      1,350.28         0.00
Enhancrcvrco                     Unsecured         343.00           NA              NA            0.00        0.00
EOS CCA                          Unsecured      1,953.00            NA              NA            0.00        0.00
ERIE FAMILY HEALTH CENTER        Unsecured           1.00           NA              NA            0.00        0.00
GM FINANCIAL                     Unsecured      5,364.00            NA              NA            0.00        0.00
GM FINANCIAL                     Secured       16,925.00     23,337.17        23,337.17     23,337.17    4,058.26
ILLINOIS COLLECTION SVC          Unsecured         699.00           NA              NA            0.00        0.00
ILLINOIS TITLE LOANS             Unsecured         700.00           NA              NA            0.00        0.00
MARVIN HUSBY                     Unsecured           1.00           NA              NA            0.00        0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         387.00           NA              NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT IN     Unsecured      1,539.00            NA              NA            0.00        0.00
Northwestern Memorial Hospital   Unsecured           1.00           NA              NA            0.00        0.00
OVERLAND BOND & INVESTMENT       Secured       10,200.00            NA              NA            0.00        0.00
OVERLAND BOND & INVESTMENT       Unsecured     13,041.00            NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         633.00           NA              NA            0.00        0.00
RCN                              Unsecured           1.00           NA              NA            0.00        0.00
Resurrection Health Care         Unsecured           1.00           NA              NA            0.00        0.00
SPRINT NEXTEL                    Unsecured           1.00        496.28          496.28          49.63        0.00
ST IL TOLLWAY AUTHORITY          Unsecured           1.00           NA              NA            0.00        0.00
Stellar Rec                      Unsecured         557.00           NA              NA            0.00        0.00
TCF BANK                         Unsecured           1.00           NA              NA            0.00        0.00
U.S Department of Education      Unsecured      6,978.00     11,470.35        11,470.35      1,147.04         0.00
US DEPT OF EDUCATION             Unsecured      3,661.00            NA              NA            0.00        0.00
Washingon Mutual                 Unsecured           1.00           NA              NA            0.00        0.00
Wright College                   Unsecured           1.00           NA              NA            0.00        0.00
XSPORT FITNESS                   Unsecured           1.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-18476         Doc 47      Filed 11/02/18 Entered 11/02/18 13:52:19                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $23,337.17         $23,337.17         $4,058.26
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $23,337.17         $23,337.17         $4,058.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,469.41          $2,546.95              $0.00


Disbursements:

         Expenses of Administration                             $5,348.87
         Disbursements to Creditors                            $29,942.38

TOTAL DISBURSEMENTS :                                                                      $35,291.25


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
